Citation Nr: 1425160	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 2, 2010, for the assignment of a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 30 percent, effective March 13, 2007.  In December 2009, a hearing was held before a decision review officer (DRO) at the RO.  A March 2010 rating decision increased the rating to 50 percent, also effective March 13, 2007.  In March 2011, the Board remanded the matter for further evidentiary development.  A May 2012 rating decision increased the rating to 100 percent, effective March 2, 2010.  In July 2012, via his agent, the Veteran disagreed with the effective date for the increase; what remains for consideration is entitlement to a rating in excess of 50 percent prior to March 2, 2010.  Travel Board hearings were held before the undersigned in February 2011 and in October 2013.  Transcripts of all hearings are associated with the record.

During the pendency of this claim/appeal the RO issued a rating decision (in March 2011) that (deciding a claim filed in July 2010) found the case did not warrant referral to the Director of the Compensation and Pension Service for extra-schedular consideration, and denied the Veteran a total disability rating based on individual unemployability (TDIU).  He was issued a copy of the decision and notified of his right to appeal it.  He did not file a notice of disagreement with the decision, and the issue of entitlement to a TDIU rating is not on appeal before the Board at this time.  See 38 C.F.R. § 20.201.  


FINDINGS OF FACT

1. Prior to October 11, 2007, the Veteran's PTSD with major depressive disorder is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, but not symptoms productive of total occupational and social impairment. 

2. From October 11, 2007, to March 2, 2010, the Veteran's PTSD with major depressive disorder is not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; PTSD symptoms productive of occupational and social impairment with deficiencies in most areas were not shown during that time period. 


CONCLUSION OF LAW

The Veteran's PTSD with major depressive disorder warrants "staged" ratings of (an increased) 70 percent (but no higher) prior to October 11, 2007, and no higher than 50 percent from that date to March 2, 2010.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.21, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in May 2007, March 2010, May 2011, and March 2012.  To the extent that the Veteran (via his representative) argues that a May 2007 examination (the only examination of record prior to the March 2, 2010) is inadequate (see December 2009 RO hearing transcript, July 2012 notice of disagreement and October 2013 Board hearing transcript) the Board notes that the May 2012 rating decision and, in turn, the Veteran's agent misrepresent the examination findings.  The Veteran's agent argues (referring to the May 2012 rating decision) that the May 2007 examination and opinion are inadequate because the examiner noted that the Veteran was employed (he was not) and found his PTSD symptoms to be mild.  The Board observes that the examiner clearly noted that the Veteran had retired and described his employment history.  While the examiner noted that the claims file was not available for review, the Board finds the May 2007 examination report nonetheless adequate for this determination; the examiner indicated the electronic record was available for review, expressed familiarity with the Veteran's treatment history, and made all findings needed to decide the claim.  Regardless, the report of that examination is the best available evidence regarding the status of the Veteran's psychiatric disorder prior to March 2010.  To the extent that the March 2010 and subsequent examinations contain information pertinent to the matter at hand, they will be considered, along with all other medical and lay evidence bearing on the matter at hand.  

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the February 2011 Travel Board hearing focused on the issue then presented, i.e., entitlement to a rating in excess of 50 percent for PTSD throughout.  At the October 2013 Travel Board hearing, the undersigned noted that the hearing would focus on the matter of entitlement to an earlier effective date for a 100 percent rating for PTSD with major depressive disorder.  The testimony elicited and presented focused on what is necessary to establish an earlier effective date for an increased rating, namely evidence of increase in the severity of the disability earlier than had been found.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claim.  There is no allegation of a deficiency in the conduct of the hearings.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400.  

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
 
PTSD is rated under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, Code 9411.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The evidence of record reveals psychiatric diagnoses other than PTSD with major depressive disorder (alcohol abuse and cannabis abuse for which direct service connection is prohibited (38 U.S.C.A. §§ 105(a), 1110)).  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the instant case, the examiners have generally related the Veteran's alcohol and cannabis abuse to the PTSD with major depressive disorder.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD with major depressive disorder.

Factual Background 

As an initial matter, the Board finds it necessary to clarify the parameters of the period of time under consideration.  The effective date of the grant of service connection for the PTSD/major depressive disorder is March 13, 2007 (the date of the claim).  A 100 percent rating is assigned from March 2, 2010.  During the entire interval between those two dates, the psychiatric disorder is now rated 50 percent, hence the issue at hand is entitlement to a 100 percent (or 70 percent, intermediate) rating prior to March 2, 2010, and from March 13, 2007.  

The pertinent evidence includes: a March 2007 VA primary care note that shows the Veteran reported feeling depressed.  He noted he had non-restful sleep, a loss of interest in activities, recurrent dreams, a depressed mood, a lack of interest in socializing, flashbacks, and a strained relationship with his wife.  He reported drinking half a bottle of wine a night.  He did not have a suicidal or homicidal ideation, but indicated that he had wished he was dead.  A PTSD screen was positive; he reported: nightmares and unwanted thoughts about a stressor in the month prior, and that he avoided reminders of such event, that he was constantly on guard, watchful or easily startled, and felt numb or detached from others, activities or his surroundings.  

A later March 2007 VA psychiatry note indicates the Veteran reported avoidance of news of tragic events, loss of interest, feeling detached, feeling numb, feeling life is shortened, trouble sleeping, irritability, difficulty concentrating, feeling nervous, easily startled, feeling down or hopeless, low energy, poor appetite, feelings of failure, motor retardation and agitation.  He did not have suicidal ideation and was not considered to be at high risk for suicide.  

An April 2007 VA intake evaluation by a clinical social worker reflects the Veteran reported sleeping for extended periods of time, no motivation, poor focus and concentration, being easily irritated and annoyed, loss of interest in hobbies, feeling indifferent, daily crying spells, war-related nightmares, being easily startled, and flashbacks.  He denied manic or psychotic symptoms and panic attacks.   He reported drinking half a fifth of wine a day and smoking marijuana daily.  A PTSD screen was positive.  The social worker noted he was casually dressed and unshaven.  On mental status examination, he was oriented to person, place and time.  His behavior was appropriate, and his psychomotor activity was slowed.  He slouched in his chair.  His speech was within normal limits.  His mood was depressed.  His affect was described as blunted.  He smiled nervously a few times and became tearful at times.  He did not have hallucinations or suicidal or homicidal ideation.  His thought process was logical.  His judgment was fair, but his insight and concentration were poor.  He was assigned a GAF score of 53.  

An April 2007 mental health outpatient note indicates the Veteran presented with a depressed mood and other symptoms suggestive of PTSD.  He reported drinking daily and using marijuana.  On mental status examination, he was alert and composed.  He did not have suicidal or homicidal ideation.  His reality sense was fair.  His affect was full, and his mood was somber.  A GAF score was not noted, but a subsequent note by the provider indicates that a GAF score of 48 was assigned as part of this evaluation.

A later April 2007 VA mental health outpatient note indicates the Veteran's complaints and symptoms were similar to those recorded earlier in March and April 2007.  A GAF score of 53 was assigned.  The diagnoses were major depression, alcohol dependence and cannabis dependence.  A May 2007 by the same provider indicated that his symptoms remained similar.  The Veteran related he did not go to the shore for the Memorial Day holiday because he did not like to be in large crowds or in traffic.  

On May 2007 mental status examination by a VA addictions therapist, the Veteran was oriented to person, place and time.  He was alert, attentive, appropriately dressed and groomed, polite, and cooperative.  He showed appropriate group participation and interaction.   He denied suicidal or homicidal ideations.  The addiction therapist noted the Veteran's complaints and symptoms remained similar on multiple examinations in June 2007.  The Veteran reported noticing a positive change after abstaining from alcohol.  He began taking walks with his wife in the evening.  A GAF score of 48 was assigned in June 2007.

On May 2007 VA PTSD examination, the diagnosis was PTSD, of mild severity, and major depressive disorder.  The examiner, a psychologist, noted the Veteran's claims file was unavailable for review.  The Veteran reported he had "bad" dreams relating to his Vietnam combat experiences about three to four times a week.  On one occasion, he unknowingly hit his wife during such a dream.  He had retired two years prior to the examination and indicated Vietnam had been a focal point of his daily thoughts since then.  He reported a hyper-startle response caused him to lose a part-time job he had taken in August 2005.  He also reported avoiding crowds.  He slept on his couch to stop intruders.  At times, he felt overwhelmed by the demands of his family and left them for a couple days.  He avoided any reminders of his Vietnam experiences.  After retirement, he began to lose interest in his hobbies.  He began VA treatment with medication in April 2007 and reported he had cut back on his drinking, drinking about a glass of wine at night (down from the half a fifth he drank previously).  He smoked marijuana, which he began reusing after retirement, a few times a week.  He reported that he chose his career as a bag handler as a result of his Vietnam experiences; he took sick days for his "mental health." 

On mental status examination, he exhibited no impairment in thought processes or communication.  His thought processes were logical, linear, and goal-directed.  His thought content was devoid of any psychotic material.  He appeared to be of above-average intelligence.  His concentration, focus, and memory were noted to be adequate.  He was oriented to time, place, and person.  His judgment was fair.  His speech had a normal rate and rhythm.  He was cooperative and pleasant with the examiner.  He did not exhibit any overt behavioral abnormalities.  He verbalized his mood as "sad."  His affective expression matched his mood, with frequent tears during the examination.  He denied suicidal or homicidal ideation.  The examiner noted persistent symptoms of increased arousal, including hypervigilance and exaggerated startle response.  She also noted numbing, avoidance, a diminished interest, feelings of detachment, and restricted range of affect.  She noted that active substance abuse might have been increasing the depressant effect of his symptoms.  She assigned a GAF score of 53.  

A June 2007 mental health outpatient note indicates that the Veteran's mood was much improved.  On examination, he was alert and composed.  His reality sense was good.  His affect was full, and his mood was neutral.  A GAF score was not noted, but his treating VA nurse noted that the VA physician assigned a GAF score of 52 as part of this evaluation.  She reported he was experiencing similar symptoms, except noted that his mood was somber.  

An August 2007 note reflects that the Veteran continued to do better, but still lacked motivation.  On mental status examination, his complaints and symptoms were similar to those recorded in June 2007.  A GAF score was not recorded, but a subsequent note indicated that the VA physician assigned a GAF score of 50 as part of this evaluation.  An August 2007 treatment record notes symptoms similar to those recorded in June 2007 and that the Veteran still had trouble sleeping, poor concentration, little interest in activities, and low energy.  

In August 2007, the Veteran entered a 30-week VA PTSD support class led by a VA psychologist.  The psychologist noted that the Veteran was an active participant in class and asked appropriate questions.  He actively participated in class and made a good adjustment to the classroom milieu in September 2007.  He was noted to be involved and engaged throughout the program, but was described as quiet and attentive during multiple sessions.  In June 2008, he reported ruminating for hours about an anger-provoking situation.  The psychologist noted he reported still experiencing anger in July 2008, but that he was managing it and that there was more harmony at home.  He remained involved in the class until he graduated in July 2008.  He spoke as a graduate to a later class in July 2008. 

An October 11, 2007, primary care note shows the Veteran reported he did not have suicidal or homicidal ideations.  He reported having good days and bad days.  He indicated he was attempting to be more involved in social activities, but was still depressed.  

An October 2007 record notes that the Veteran was neatly dressed and mentally focused.  He appeared to be in better spirits.  On mental status examination, he was alert and composed.  He denied suicidal or homicidal ideation.  His thinking was clear and coherent.  His insight and judgment were good.  His affect was full, and his mood was positive.  It was noted that the PTSD was responding to treatment.  A subsequent note indicates the Veteran was assigned a GAF score of 52.  A treating nurse noted that he reported symptoms similar to those recorded earlier, but was talking more with his wife, exercising three times a week, and socializing with family and friends.  His alcohol and cannabis abuse were noted to be in remission.  

On January 2008 mental status examination it was noted that symptoms remained similar, but the Veteran reported occasional anxiety.  He was in good spirits and felt he was benefiting from his VA therapies.  A subsequent mental health outpatient note shows a GAF score of 52 was assigned.  He reported he talked more with his wife, exercised, and practiced spending time at a mall near Christmas.  It was noted that his mood was improving.  

On March 2008 mental status examination, the Veteran's complaints and symptoms were similar to those recorded in January 2008.  His treating nurse also recorded symptoms similar to those noted in January 2008.

In May 2008, it was noted that the Veteran's symptoms remained similar.  He reported that he had stopped taking his prescribed medications after non-VA blood work results showed his cholesterol and triglycerides were high.  He felt more emotional and prone to crying in the two weeks after stopping.  A subsequent note shows a GAF score of 52 was assigned. 

In May 2008, the Veteran met with the VA treating physician.  His mental status examination, complaints, and symptoms were similar to those noted in March 2008.  The treatment note indicated the plan was for the Veteran to continue his medication.    

Mental health outpatient notes show that the Veteran continued to display similar symptoms in June and July 2008.  He reported sleeping better in June 2008, but reported still having "occasional strange dreams/nightmare" on July evaluation.  He reported socializing with family and friends and keeping busy with household chores.  

In July 2008, the Veteran began participating in a Seeking Safety Group, which was led by the same VA psychologist who led the 30-week support program.  The psychologist noted he made an excellent start.  His chief complaint was maladaptive coping strategies to deal with PTSD symptoms, including difficulty with impulse control.  Subsequent counseling notes indicate he remained actively involved.  He was described as a well-respected and resourceful member of the group in October 2008.  He reported having a reduced number of verbal and physical conflicts during the holiday season in December 2008.  He indicated that he had a healthy relationship with his wife in January 2009.

Similar complaints and symptoms were recorded again in August 2008 and September 2008.  In addition, the Veteran reported a fluctuating mood, increased anxiety and being extra emotional.  A subsequent note indicates a GAF score of 52 was assigned after the August examination.  

An October 2008 treatment record notes that the Veteran's PTSD had improved.  On mental status examination, he was alert and composed.  He denied suicidal or homicidal ideation.  His thinking was clear, and his insight and judgment were "ok."  His affect was full, and his mood was positive.  Similar symptoms and complaints were noted later in October 2008 and in December 2008 (it was noted his mood generally seemed lower during the fall and winter and that he experienced periodic anxiety).  He reported a good relationship with his wife.  GAF scores of 52 were assigned.  

In December 2008, the Veteran met with the VA treating physician.  On mental status examination, his complaints and symptoms were similar to those recorded in October 2008.  

Similar complaints and symptoms were again recorded in January 2009.   

On March and May 2009 mental status examinations, the complaints and symptoms noted were similar to those recorded in December 2008.  The PTSD was described as stable.  Similar complaints and symptoms were recorded again in March, May, and July, and August 2009.
An August 2009 primary care note shows that the Veteran reported his PTSD and depression symptoms had increased in severity the week prior to the appointment, but had then stabilized.  He became tearful while discussing his PTSD.  He noted he had felt more irritable and anxious than normal.  He also had more nightmares and flashbacks than usual.  He felt short-tempered with his wife, but did not argue or fight with her.  He also reported an increased sensitivity to noise his grandchildren made playing nearby.  He slept well, remained active, exercised with his wife, and denied a depressed mood. 

At the December 2009 RO hearing, the Veteran testified he experienced sleep disturbances.  He indicated he retired from his career as an airline baggage handler because of his duty to transport soldiers killed oversees.  The Veteran's agent asserted that the Veteran's symptoms were more severe than described in the May 2007 VA examination report.  

On December 2009 mental status examinations, the Veteran's complaints and symptoms were similar to those recorded in May 2009 and December 2008.  He was alert and composed.  He denied suicidal or homicidal ideations.  His thinking was clear, and his insight and judgment were good.  His affect was full, and his mood was positive.  His PTSD was described as stable.  

Similar complaints and symptoms were recorded in treatment notes from March 2009 to March 2010.  In February 2010, the Veteran reported witnessing a vehicle accident and became teary as he described how the helicopters that transported a critically injured woman reminded him of Vietnam.  On examination, he was alert and oriented to person, place and time, and composed.  He denied suicidal and homicidal ideations.  His reality sense was fair.  His thought process was reality based.  His insight and judgment were fair.  His affect was full, and his mood was described as slightly low with periodic anxiety.  A GAF score of 52 was assigned in October 2009, November 2009 and in January 2010.

A February 2010 primary care note indicates that the Veteran had no complaints and was feeling well.  It was noted that he had ongoing anger and depression, issues that were being addressed well by the mental health clinic.  He was alert and oriented to person place and time. 

On March 2010 VA PTSD examination, the diagnoses were PTSD, chronic, severe, major depressive disorder secondary to PTSD, alcohol abuse secondary to PTSD, and cannabis abuse secondary to PTSD.  The Veteran reported neglecting his hygiene, a lack of interest in hobbies, being easily distracted, heightened arousal, avoiding crowded places, feelings of detachment, daily recollections of Vietnam, nightly nightmares, and marital tension.  He indicated he had flashbacks a couple of times a year.  He reported drinking half a bottle of wine a night and smoking marijuana daily.  The examiner noted a restricted range of affect and sense of foreshortened future.  

On mental status examination, the Veteran's thought processes were logical, linear and goal-directed.  His thought content was devoid of psychotic material.  He had mild memory and concentration problems secondary to PTSD.  His intelligence appeared average.  His insight and judgment were fair.  He was cooperative.  His mood was fair, and his affective expression was restricted.  His behavior was appropriate.  He reported homicidal and suicidal ideation, but denied planning and intent.  The examiner indicated the psychiatric disability significantly impaired his social and occupational functioning and assigned a GAF score of 50.

At the February 2011 Travel Board hearing, the Veteran testified that he stopped working, as opposed to retired, because he "had to leave"; he was receiving a pension.  

In a June 2011 response to a request for the Veteran's employment records, his former employer indicated the Veteran retired in January 2005; no additional information was provided.  

At the October 2013 Travel Board hearing, the Veteran's agent reiterated that the May 2007 VA examination was inadequate, and that the Veteran was entitled to a 100 percent rating prior to March 2, 2010.  

Analysis

Upon review of the record, the Board concludes that the severity of the Veteran's PTSD with major depressive disorder has varied during the evaluation period (and that further "staged" ratings are warranted).  VA treatment records prior to October 11, 2007, and the report of a May 2007 VA examination reflect that the PTSD with major depressive disorder was manifested by symptoms of anxiety, depressed mood, sleep disturbances, difficulty in establishing and maintaining effective work and social relationships, a restricted range of affect, panic attacks more than once a week, disturbances of motivation and mood, hypervigilance, exaggerated startle responses, and irritability.  He reported a strained relationship with his wife, and was chronically abusing alcohol and cannabis.  Notably, he was assigned GAF scores of 48 (which signify serious symptoms or serious impairment in social or occupational functioning) in April and June 2007; and a GAF score of 50 (also signifying serious symptoms) was assigned in August 2007.  While VA treatment records from June to October 2007 show that the Veteran's PTSD symptoms were improving with VA treatment and medication, sustained improvement was noted shown prior to October 11, 2007.  The evidence summarized above reflects that prior to October 11, 2007, the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas.  Accordingly, prior to October 11, 2007, the Veteran's symptoms of PTSD are shown to have met the criteria for the next higher (70 percent) rating, and such rating is warranted for that period.

The Board has considered whether the next higher (100 percent) schedular rating is warranted for [any portion of] the period prior to October 11, 2007.  The Veteran is not shown to have had symptoms of sufficient gravity for such a rating (i.e., gross impairment in thought process or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss, or any other symptoms of similar nature and gravity).  Although various symptoms were noted, he nonetheless remained capable of tending to activities of everyday life and self-care and maintained adequate (albeit not optimal) relationships with family.  Consequently, a 100 percent schedular rating was not warranted.  
By the time of an October 11, 2007 primary care note (when he reported attempting more involvement in social activities), symptoms of the Veteran's PTSD had stabilized at an improved level (warranting reduction in the rating to 50 percent), and remained thus until March 2, 2010 (when an increase in severity of the symptoms was noted on examination).  During this period, he exercised outdoors three times a week, socialized with friends and visited the mall on occasion, suggesting that his PTSD symptoms no longer caused isolation.  He also reported that his relationship with his wife had improved, and his alcohol/cannabis abuse was in remission.  Regarding work relationships, while he alleges that he retired from his career and quit a part-time job due to PTSD symptoms, there is no objective evidence that the symptoms prevented him from seeking, or being denied, employment, between October 11, 2007, and March 2, 2010.  He was consistently assigned GAF scores of 52, reflecting only moderate symptoms. 

During the period from October 11, 2007 to March 2, 2010, the Veteran also did not display obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  He socialized with friends and family and reported an improvement in his relationship with his wife.  He was an active participant in his VA group sessions.  He was described as neatly dressed by his treating physician in an October 2007 note.  The Board is aware that the symptoms listed in the criteria for a 70 percent (or higher) rating are merely non-all-encompassing examples of the types and degrees of symptoms and impairment required for such, and that the Veteran need not demonstrate any of those symptoms to warrant an increase.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds, however, that the record does not show that between October 11, 2007, and March 2, 2010 he manifested symptoms or functional impairment equivalent to or more nearly approximating a severity warranting a 70 percent, or higher, rating.  His PTSD and major depressive disorder symptoms reflected impairment no greater than occupational and social impairment with reduced reliability and productivity during this period.

The Board has also considered whether referral for extraschedular consideration is indicated.  Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.

The Board finds that the first Thun element (of those listed above) is not satisfied.  The Veteran has reported experiencing anxiety, a depressed mood, sleep disturbances, difficulty in establishing and maintaining effective work and social relationships, a restricted range of affect, panic attacks more than once a week, disturbances of motivation and mood, hypervigilance, exaggerated startle responses, and irritability, a strained relationship with his wife, and abuse of alcohol and cannabis as a result of his PTSD and major depressive disorder.  His psychiatric symptoms shown are all of a type and degree consistent with the scheduler criteria for the rating now assigned, as discussed above.  In short, there is nothing exceptional or unusual about the manifestations of his psychiatric disability and their impact on his ability to function.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 







ORDER

A "staged" increased rating of 70 percent (but no higher) is granted for the Veteran's PTSD with major depressive disorder for the period prior to October 11, 2007, subject to the regulations governing payment of monetary awards. 

A rating in excess of 50 percent from that date to March 2, 2010, is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


